                          1   Britney N. Torres, Bar No. 287019
                              btorres@littler.com
                          2   John H. Adams, Jr., Bar No. 253341
                              jhadams@littler.com
                          3   LITTLER MENDELSON P.C.
                              500 Capitol Mall
                          4   Suite 2000
                              Sacramento, California 95814
                          5   Telephone: 916.830.7200
                              Fax No.:     916.561.0828
                          6
                              Attorneys for Defendant
                          7   BOOZ ALLEN HAMILTON INC.
                          8   Lindsey Wagner, Bar No. 309808
                              SCOTT WAGNER AND ASSOCIATES, P.A.
                          9   lwagner@scottwagnerlaw.com
                              Jupiter Gardens
                      10      250 South Central Boulevard, Suite 104
                              Jupiter FL 33458
                      11      Telephone: 561.653.0008
                              Fax No.:    561.653.0020
                      12      California Office:
                              3500 W. Olive Avenue, Suite 300
                      13      Burbank, CA 91505
                              Telephone: 213.377.5200
                      14
                              Attorneys for Plaintiff
                      15      JENNIFER PUPA
                      16
                                                    UNITED STATES DISTRICT COURT
                      17
                                                   CENTRAL DISTRICT OF CALIFORNIA
                      18
                      19
                              JENNIFER PUPA,                        Case No. 2:20-CV-05758-CBM-PJW
                      20
                                              Plaintiff,            STIPULATED PROTECTIVE
                      21                                            ORDER
                                    v.
                      22
                              BOOZ ALLEN HAMILTON, INC.,
                      23
                                              Defendant.
                      24
                      25
                      26
                      27
                      28
LITTLER MENDELSON P.C.
      500 Capitol Mall
        Suite 2000            STIPULATED PROTECTIVE                                 2:20-CV-05758-CBM-PJW
                              ORDER
   Sacramento, CA 95814
       916.830.7200
                          1   I.    PURPOSES AND LIMITATIONS
                          2         A.      Discovery in this action is likely to involve production of confidential,
                          3         proprietary, or private information for which special protection from public
                          4         disclosure and from use for any purpose other than prosecuting this litigation
                          5         may be warranted. Accordingly, the parties hereby stipulate to and petition
                          6         the Court to enter the following Stipulated Protective Order. The parties
                          7         acknowledge that this Order does not confer blanket protections on all
                          8         disclosures or responses to discovery and that the protection it affords from
                          9         public disclosure and use extends only to the limited information or items
                      10            that are entitled to confidential treatment under the applicable legal
                      11            principles. The parties further acknowledge, as set forth in Sections XIII(C)
                      12            and XIII(D), below, that this Stipulated Protective Order does not entitle
                      13            them to file confidential information under seal; Civil Local Rule 79-5 sets
                      14            forth the procedures that must be followed and the standards that will be
                      15            applied when a party seeks permission from the Court to file material under
                      16            seal.
                      17      II.   GOOD CAUSE STATEMENT
                      18            A.      This action is likely to involve third parties’ personal identifiable
                      19            information, including third parties’ gender, parental status, and
                      20            compensation rates, as well as valuable research, development, commercial,
                      21            financial, technical, and other proprietary, confidential, and privileged
                      22            information for which special protection from public disclosure and from use
                      23            for any purpose other than prosecution of this action is warranted. Such
                      24            personal, confidential, and proprietary materials and information consist of,
                      25            among other things, confidential business or financial information,
                      26            information regarding confidential business practices, and other research,
                      27            development, or commercial information, information otherwise generally
                      28           unavailable to the public, or which may be privileged or otherwise protected
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                       2
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                          2:20-CV-05758-CBM-PJW
                          1          from disclosure under state or federal statute, court rules, case decisions, or
                          2          common law. Accordingly, to expedite the flow of information, to facilitate
                          3          the prompt resolution of disputes over confidentiality of discovery materials,
                          4          to adequately protect information the parties are entitled to keep confidential,
                          5          to ensure that the parties are permitted reasonable necessary uses of such
                          6          material in preparation for and in the conduct of trial, to address their
                          7          handling at the end of the litigation, and serve the ends of justice, a protective
                          8          order for such information is justified in this matter. It is the intent of the
                          9          parties that information will not be designated as Confidential or Attorneys
                      10             Eyes Only for tactical reasons and that nothing be so designated without a
                      11             good faith belief that it has been maintained in a confidential, non-public
                      12             manner, and there is good cause why it should not be part of the public
                      13             record of this case.
                      14      III.   DEFINITIONS
                      15             A.    Action: This pending federal lawsuit.
                      16             B.    Challenging Party: A Party or Non-Party that challenges the
                      17             designation of information or items under this Order.
                      18             C.    “CONFIDENTIAL” Information or Items: Information (regardless of
                      19             how it is generated, stored or maintained) or tangible things that qualify for
                      20             protection under Federal Rule of Civil Procedure 26(c), and as specified
                      21             above in the Good Cause Statement.
                      22             D.    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
                      23             Items: Information (regardless of how it is generated, stored, or maintained)
                      24             or tangible things that belongs to a Designating Party who believes in good
                      25             faith that the Disclosure of such information to another Party or non-Party
                      26             would create a risk of serious financial or other injury that cannot be avoided
                      27             by less restrictive means. These items and information include confidential,
                      28           proprietary, and/or private information of Defendant Booz Allen Hamilton,
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                      3
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                         2:20-CV-05758-CBM-PJW
                          1       Inc. and its employees, including, but not limited to nonpublic financial
                          2       information. They qualify for protection under Federal Rule of Civil
                          3       Procedure 26(c), and as specified above in the Good Cause Statement.
                          4       E.     Counsel: Outside Counsel of Record and House Counsel (as well as
                          5       their support staff).
                          6       F.     Designating Party: A Party or Non-Party that designates information
                          7       or items that it produces in disclosures or in responses to discovery as
                          8       “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                          9       G.     Disclosure or Discovery Material: All items or information, regardless
                      10          of the medium or manner in which it is generated, stored, or maintained
                      11          (including, among other things, testimony, transcripts, and tangible things),
                      12          that are produced or generated in disclosures or responses to discovery in this
                      13          matter.
                      14          H.     Expert: A person with specialized knowledge or experience in a
                      15          matter pertinent to the litigation who has been retained by a Party or its
                      16          counsel to serve as an expert witness or as a consultant in this Action.
                      17          I.     House Counsel: Attorneys who are employees of a party to this
                      18          Action. House Counsel does not include Outside Counsel of Record or any
                      19          other outside counsel.
                      20          J.     Non-Party: Any natural person, partnership, corporation, association,
                      21          or other legal entity not named as a Party to this action.
                      22          K.     Outside Counsel of Record: Attorneys who are not employees of a
                      23          party to this Action but are retained to represent or advise a party to this
                      24          Action and have appeared in this Action on behalf of that party or are
                      25          affiliated with a law firm which has appeared on behalf of that party, and
                      26          includes support staff.
                      27
                      28
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                       4
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                            2:20-CV-05758-CBM-PJW
                          1         L.     Party: Any party to this Action, including all its officers, directors,
                          2         employees, consultants, retained experts, and Outside Counsel of Record
                          3         (and their support staffs).
                          4         M.     Producing Party: A Party or Non-Party that produces Disclosure or
                          5         Discovery Material in this Action.
                          6         N.     Professional Vendors: Persons or entities that provide litigation
                          7         support services (e.g., photocopying, videotaping, translating, preparing
                          8         exhibits or demonstrations, and organizing, storing, or retrieving data in any
                          9         form or medium) and their employees and subcontractors.
                      10            O.     Protected Material: Any Disclosure or Discovery Material that is
                      11            designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
                      12            EYES ONLY.”
                      13            P.     Receiving Party: A Party that receives Disclosure or Discovery
                      14            Material from a Producing Party.
                      15      IV.   SCOPE
                      16            A.     The protections conferred by this Stipulation and Order cover not only
                      17            Protected Material (as defined above), but also (1) any information copied or
                      18            extracted from Protected Material; (2) all copies, excerpts, summaries, or
                      19            compilations of Protected Material; and (3) any testimony, conversations, or
                      20            presentations by Parties or their Counsel that might reveal Protected
                      21            Material.
                      22            B.     Any use of Protected Material at trial shall be governed by the orders
                      23            of     the trial judge. This Order does not govern the use of Protected
                      24            Material at trial.
                      25      V.    DURATION
                      26            A.     Even after final disposition of this litigation, the confidentiality
                      27            obligations imposed by this Order shall remain in effect until a Designating
                      28           Party agrees otherwise in writing or a court order otherwise directs. Final
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                      5
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                           2:20-CV-05758-CBM-PJW
                          1         disposition shall be deemed to be the later of (1) dismissal of all claims and
                          2         defenses in this Action, with or without prejudice; and (2) final judgment
                          3         herein after the completion and exhaustion of all appeals, rehearings,
                          4         remands, trials, or reviews of this Action, including the time limits for filing
                          5         any motions or applications for extension of time pursuant to applicable law.
                          6   VI.   DESIGNATING PROTECTED MATERIALS
                          7         A.    Exercise of Restraint and Care in Designating Material for Protection
                          8               1.     Each Party or Non-Party that designates information or items for
                          9               protection under this Order must take care to limit any such
                      10                  designation to specific material that qualifies under the appropriate
                      11                  standards. The Designating Party must designate for protection only
                      12                  those parts of material, documents, items, or oral or written
                      13                  communications that qualify so that other portions of the material,
                      14                  documents, items, or communications for which protection is not
                      15                  warranted are not swept unjustifiably within the ambit of this Order.
                      16                  2.     Mass, indiscriminate, or routinized designations are prohibited.
                      17                  Designations that are shown to be clearly unjustified or that have been
                      18                  made for an improper purpose (e.g., to unnecessarily encumber the
                      19                  case development process or to impose unnecessary expenses and
                      20                  burdens on other parties) may expose the Designating Party to
                      21                  sanctions.
                      22                  3.     If it comes to a Designating Party’s attention that information or
                      23                  items that it designated for protection do not qualify for protection,
                      24                  that Designating Party must promptly notify all other Parties that it is
                      25                  withdrawing the inapplicable designation.
                      26            B.    Manner and Timing of Designations
                      27                  1.     Except as otherwise provided in this Order (see, e.g., Section
                      28               B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                   6
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                        2:20-CV-05758-CBM-PJW
                          1              Discovery Material that qualifies for protection under this Order must
                          2              be clearly so designated before the material is disclosed or produced.
                          3              2.    Designation in conformity with this Order requires the
                          4              following:
                          5                    a.     For information in documentary form (e.g., paper or
                          6                    electronic documents, but excluding transcripts of depositions or
                          7                    other pretrial or trial proceedings), that the Producing Party affix
                          8                    at a minimum, the legend “CONFIDENTIAL” (hereinafter
                          9                    “CONFIDENTIAL legend”) or “CONFIDENTIAL –
                      10                       ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL
                      11                       – ATTORNEYS’ EYES ONLY legend”) to each page that
                      12                       contains protected material. If only a portion or portions of the
                      13                       material on a page qualifies for protection, the Producing Party
                      14                       also must clearly identify the protected portion(s) (e.g., by
                      15                       making appropriate markings in the margins).
                      16                       b.     A Party or Non-Party that makes original documents
                      17                       available for inspection need not designate them for protection
                      18                       until after the inspecting Party has indicated which documents it
                      19                       would like copied and produced. During the inspection and
                      20                       before the designation, all of the material made available for
                      21                       inspection shall be deemed “CONFIDENTIAL” or
                      22                       “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” pursuant
                      23                       to the election of the Producing Party. After the inspecting
                      24                       Party has identified the documents it wants copied and
                      25                       produced, the Producing Party must determine which
                      26                       documents, or portions thereof, qualify for protection under this
                      27                       Order. Then, before producing the specified documents, the
                      28                   Producing Party must affix the “CONFIDENTIAL legend” or
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                7
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                2:20-CV-05758-CBM-PJW
                          1                      the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”
                          2                      to each page that contains Protected Material. If only a portion
                          3                      or portions of the material on a page qualifies for protection, the
                          4                      Producing Party also must clearly identify the protected
                          5                      portion(s) (e.g., by making appropriate markings in the
                          6                      margins).
                          7                      c.     For testimony given in depositions, that the Designating
                          8                      Party identify the Disclosure or Discovery Material on the
                          9                      record, before the close of the deposition all protected testimony
                      10                         and within forty-five (45) days of receipt of the deposition
                      11                         transcript, counsel shall designate by page and line the portions
                      12                         for which a claim of confidentiality is made, and give written
                      13                         notice of the designation to all other parties. Pending such
                      14                         designation, the transcript for a deposition which counsel has
                      15                         claimed “confidentiality” shall be designated as confidential in
                      16                         its entirety.
                      17                         d.     For information produced in form other than document
                      18                         and for any other tangible items, that the Producing Party affix
                      19                         in a prominent place on the exterior of the container or
                      20                         containers in which the information is stored the legend
                      21                         “CONFIDENTIAL” or the legend “CONFIDENTIAL –
                      22                         ATTORNEYS’ EYES ONLY.” If only a portion or portions of
                      23                         the information warrants protection, the Producing Party, to the
                      24                         extent practicable, shall identify the protected portion(s).
                      25            C.    Inadvertent Failure to Designate
                      26                  1.     If timely corrected, an inadvertent failure to designate qualified
                      27                  information or items does not, standing alone, waive the Designating
                      28               Party’s right to secure protection under this Order for such material.
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                     8
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                         2:20-CV-05758-CBM-PJW
                          1              Upon timely correction of a designation, the Receiving Party must
                          2              make reasonable efforts to assure that the material is treated in
                          3              accordance with the provisions of this Order.
                          4   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          5        A.    Timing of Challenges
                          6              1.     Any party or Non-Party may challenge a designation of
                          7              confidentiality at any time that is consistent with the Court’s
                          8              Scheduling Order.
                          9        B.    Meet and Confer
                      10                 1.     The Challenging Party shall initiate the dispute resolution
                      11                 process under Local Rule 37.1 et seq.
                      12           C.    The burden of persuasion in any such challenge proceeding shall be on
                      13           the Designating Party. Frivolous challenges, and those made for an improper
                      14           purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                      15           parties) may expose the Challenging Party to sanctions. Unless the
                      16           Designating Party has waived or withdrawn the confidentiality designation,
                      17           all parties shall continue to afford the material in question the level of
                      18           protection to which it is entitled under the Producing Party’s designation
                      19           until the Court rules on the challenge.
                      20      VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                      21           A.    Basic Principles
                      22                 1.     A Receiving Party may use Protected Material that is disclosed
                      23                 or produced by another Party or by a Non-Party in connection with this
                      24                 Action only for prosecuting, defending, or attempting to settle this
                      25                 Action. Such Protected Material may be disclosed only to the
                      26                 categories of persons and under the conditions described in this Order.
                      27                 When the Action has been terminated, a Receiving Party must comply
                      28               with the provisions of Section XIV below.
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                    9
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                             2:20-CV-05758-CBM-PJW
                          1              2.    Protected Material must be stored and maintained by a
                          2              Receiving Party at a location and in a secure manner that ensures that
                          3              access is limited to the persons authorized under this Order.
                          4        B.    Disclosure of Information or Items Labeled “CONFIDENTIAL” or
                          5        “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                          6              1.    Outside Counsel of Record for a Receiving Party may not
                          7              disclose any information or item designated as “CONFIDENTIAL –
                          8              ATTORNEYS’ EYES ONLY” to the Receiving Party (i.e., Plaintiff
                          9              Jennifer Pupa or Defendant Booz Allen Hamilton Inc.).
                      10                 2.    Unless otherwise ordered by the Court or permitted in writing
                      11                 by the Designating Party, a Receiving Party may disclose any
                      12                 information or item designated “CONFIDENTIAL” or
                      13                 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
                      14                       a.     The Receiving Party’s Outside Counsel of Record in this
                      15                       Action, as well as employees of said Outside Counsel of Record
                      16                       to whom it is reasonably necessary to disclose the information
                      17                       for this Action;
                      18                       b.     The officers, directors, and employees of the Receiving
                      19                       Party (1) to whom disclosure is reasonably necessary for this
                      20                       Action, and (2) who has signed the “Acknowledgement and
                      21                       Agreement to Be Bound” (Exhibit A), except that House
                      22                       Counsel are not required to sign Exhibit A;
                      23                       c.     Experts (as defined in this Order) of the Receiving Party
                      24                       to whom disclosure is reasonably necessary for this Action and
                      25                       who have signed the “Acknowledgment and Agreement to Be
                      26                       Bound” (Exhibit A);
                      27                       d.     The Court and its personnel;
                      28                   e.  Court reporters and their staff;
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                              10
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                          2:20-CV-05758-CBM-PJW
                          1                      f.    Professional jury or trial consultants, mock jurors, and
                          2                      Professional Vendors to whom disclosure is reasonably
                          3                      necessary or this Action and who have signed the
                          4                      “Acknowledgment and Agreement to be Bound” attached as
                          5                      Exhibit A hereto;
                          6                      g.    The author or recipient of a document containing the
                          7                      information or a custodian or other person who otherwise
                          8                      possessed or knew the information;
                          9                      h.    During their depositions, witnesses, and attorneys for
                      10                         witnesses, in the Action to whom disclosure is reasonably
                      11                         necessary provided: (i) the deposing party requests that the
                      12                         witness sign the “Acknowledgment and Agreement to Be
                      13                         Bound;” and (ii) they will not be permitted to keep any
                      14                         confidential information unless they sign the “Acknowledgment
                      15                         and Agreement to Be Bound,” unless otherwise agreed by the
                      16                         Designating Party or ordered by the Court. Pages of transcribed
                      17                         deposition testimony or exhibits to depositions that reveal
                      18                         Protected Material may be separately bound by the court
                      19                         reporter and may not be disclosed to anyone except as permitted
                      20                         under this Stipulated Protective Order; and
                      21                         i.    Any mediator or settlement officer, and their supporting
                      22                         personnel, mutually agreed upon by any of the parties engaged
                      23                         in settlement discussions.
                      24      IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
                      25            PRODUCED IN OTHER LITIGATION
                      26            A.    If a Party is served with a subpoena or a court order issued in other
                      27            litigation that compels disclosure of any information or items designated in
                      28
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                       11
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                            2:20-CV-05758-CBM-PJW
                          1         this Action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
                          2         EYES ONLY” that Party must:
                          3               1.     Promptly notify in writing the Designating Party. Such
                          4               notification shall include a copy of the subpoena or court order;
                          5               2.     Promptly notify in writing the party who caused the subpoena or
                          6               order to issue in the other litigation that some or all the material
                          7               covered by the subpoena or order is subject to this Protective Order.
                          8               Such notification shall include a copy of this Stipulated Protective
                          9               Order; and
                      10                  3.     Cooperate with respect to all reasonable procedures sought to be
                      11                  pursued by the Designating Party whose Protected Material may be
                      12                  affected.
                      13            B.    If the Designating Party timely seeks a protective order, the Party
                      14            served with the subpoena or court order shall not produce any information
                      15            designated in this action as “CONFIDENTIAL” or “CONFIDENTIAL –
                      16            ATTORNEYS’ EYES ONLY” before a determination by the Court from
                      17            which the subpoena or order issued, unless the Party has obtained the
                      18            Designating Party’s permission. The Designating Party shall bear the burden
                      19            and expense of seeking protection in that court of its confidential material
                      20            and nothing in these provisions should be construed as authorizing or
                      21            encouraging a Receiving Party in this Action to disobey a lawful directive
                      22            from another court.
                      23      X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      24            PRODUCED IN THIS LITIGATION
                      25            A.    The terms of this Order are applicable to information produced by a
                      26            Non-Party in this Action and designated as “CONFIDENTIAL” or
                      27            “CONFIDENTIAL – ATTORNEY’S EYES ONLY.” Such information
                      28           produced by Non-Parties in connection with this litigation is protected by the
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                   12
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                          2:20-CV-05758-CBM-PJW
                          1         remedies and relief provided by this Order. Nothing in these provisions
                          2         should be construed as prohibiting a Non-Party from seeking additional
                          3         protections.
                          4         B.    In the event that a Party is required, by a valid discovery request, to
                          5         produce a Non-Party’s confidential information in its possession, and the
                          6         Party is subject to an agreement with the Non-Party not to produce the Non-
                          7         Party’s confidential information, then the Party shall:
                          8               1.       Promptly notify in writing the Requesting Party and the Non-
                          9               Party that some or all the information requested is subject to a
                      10                  confidentiality agreement with a Non-Party;
                      11                  2.       Promptly provide the Non-Party with a copy of the Stipulated
                      12                  Protective Order in this Action, the relevant discovery request(s), and a
                      13                  reasonably specific description of the information requested; and
                      14                  3.       Make the information requested available for inspection by the
                      15                  Non-Party, if requested.
                      16            C.    If the Non-Party fails to seek a protective order from this court within
                      17            14 days of receiving the notice and accompanying information, the Receiving
                      18            Party may produce the Non-Party’s confidential information responsive to
                      19            the discovery request. If the Non-Party timely seeks a protective order, the
                      20            Receiving Party shall not produce any information in its possession or
                      21            control that is subject to the confidentiality agreement with the Non-Party
                      22            before a determination by the court. Absent a court order to the contrary, the
                      23            Non-Party shall bear the burden and expense of seeking protection in this
                      24            court of its Protected Material
                      25      XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      26            A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                      27            disclosed Protected Material to any person or in any circumstance not
                      28           authorized under this Stipulated Protective Order, the Receiving Party must
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                      13
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                          2:20-CV-05758-CBM-PJW
                          1         immediately (1) notify in writing the Designating Party of the unauthorized
                          2         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                          3         Protected Material, (3) inform the person or persons to whom unauthorized
                          4         disclosures were made of all the terms of this Order, and (4) request such
                          5         person or persons to execute the “Acknowledgment and Agreement to be
                          6         Bound” that is attached hereto as Exhibit A.
                          7   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          8         PROTECTED MATERIAL
                          9         A.    When a Producing Party gives notice to Receiving Parties that certain
                      10            inadvertently produced material is subject to a claim of privilege or other
                      11            protection, the obligations of the Receiving Parties are those set forth in
                      12            Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
                      13            to modify whatever procedure may be established in an e-discovery order
                      14            that provides for production without prior privilege review. Pursuant to
                      15            Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
                      16            agreement on the effect of disclosure of a communication or information
                      17            covered by the attorney-client privilege or work product protection, the
                      18            parties may incorporate their agreement in the Stipulated Protective Order
                      19            submitted to the Court.
                      20      XIII. MISCELLANEOUS
                      21            A.    Right to Further Relief
                      22                  1.     Nothing in this Order abridges the right of any person to seek its
                      23                  modification by the Court in the future.
                      24            B.    Right to Assert Other Objections
                      25                  1.     By stipulating to the entry of this Protective Order, no Party
                      26                  waives any right it otherwise would have to object to disclosing or
                      27                  producing any information or item on any ground not addressed in this
                      28               Stipulated Protective Order. Similarly, no Party waives any right to
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                   14
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                       2:20-CV-05758-CBM-PJW
                          1               object on any ground to use in evidence of any of the material covered
                          2               by this Protective Order.
                          3         C.    Filing Protected Material
                          4               1.     A Party that seeks to file under seal any Protected Material must
                          5               comply with Civil Local Rule 79-5. Protected Material may only be
                          6               filed under seal pursuant to a court order authorizing the sealing of the
                          7               specific Protected Material at issue. If a Party's request to file
                          8               Protected Material under seal is denied by the Court, then the
                          9               Receiving Party may file the information in the public record unless
                      10                  otherwise instructed by the Court
                      11      XIV. FINAL DISPOSITION
                      12            A.    After the final disposition of this Action, as defined in Section V,
                      13            within sixty (60) days of a written request by the Designating Party, each
                      14            Receiving Party must return all Protected Material to the Producing Party or
                      15            destroy such material. As used in this subdivision, “all Protected Material”
                      16            includes all copies, abstracts, compilations, summaries, and any other format
                      17            reproducing or capturing any of the Protected Material. Whether the
                      18            Protected Material is returned or destroyed, the Receiving Party must submit
                      19            a written certification to the Producing Party (and, if not the same person or
                      20            entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                      21            category, where appropriate) all the Protected Material that was returned or
                      22            destroyed and (2) affirms that the Receiving Party has not retained any
                      23            copies, abstracts, compilations, summaries or any other format reproducing
                      24            or capturing any of the Protected Material. Notwithstanding this provision,
                      25            Counsel are entitled to retain an archival copy of all pleadings, motion
                      26            papers, trial, deposition, and hearing transcripts, legal memoranda,
                      27            correspondence, deposition and trial exhibits, expert reports, attorney work
                      28           product, and consultant and expert work product, even if such materials
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                     15
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                          2:20-CV-05758-CBM-PJW
                          1         contain Protected Material. Any such archival copies that contain or
                          2         constitute Protected Material remain subject to this Protective Order as set
                          3         forth in Section V.
                          4         B.    Any violation of this Order may be punished by all appropriate
                          5         measures including, without limitation, contempt proceedings and/or
                          6         monetary sanctions
                          7
                          8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          9
                      10      Dated: June 16, 2021            /s/ Lindsey Wagner (as authorized on 6/16/21
                                                              Attorney(s) for Plaintiff JENNIFER PUPA
                      11
                      12      Dated: June 16, 2021            /s/ Britney N. Torres
                                                              Attorney(s) for Defendant BOOZ ALLEN
                      13                                      HAMILTON, INC.
                      14
                      15      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                      16
                              Dated:      6/17/2021
                      17                                            HONORABLE JOHN E. MCDERMOTT
                                                                    United States Magistrate Judge
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                       16
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                            2:20-CV-05758-CBM-PJW
                          1                            EXHIBIT A
                          2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                          3            I,                               [print or type full name], of

                          4                  [print or type full address], declare under penalty of perjury that I

                          5   have read in its entirety and understand the Stipulated Protective Order that was

                          6   issue by the United States District Court for the Central District of California on

                          7   ___________[DATE] in the case of Jennifer Pupa v. Booz Allen Hamilton Inc.,

                          8   Central District of California Case No. 2:20-CV-05758-CBM-PJW. I agree to

                          9   comply with and to be bound by all the terms of this Stipulated Protective Order

                      10      and I understand and acknowledge that failure to so comply could expose me to

                      11      sanctions and punishment contempt. I solemnly promise that I will not disclose in

                      12      any manner any information or item that is subject to this Stipulated Protective

                      13      Order to any person or entity except in strict compliance with the provisions of this

                      14      Order.

                      15              I further agree to submit to the jurisdiction of the United States District Court

                      16      for the Central District of California for the purpose of enforcing the terms of this

                      17      Stipulated Protective Order, even if such enforcement proceedings occur after

                      18      termination of this action. I hereby appoint                                [print or

                      19      type full name] of                               [print or type full address and

                      20      telephone number] as my California agent for service of process in connection with

                      21      this action or any proceedings related to enforcement of this Stipulated Protective

                      22      Order.

                      23      Date:

                      24      City and State where sworn and signed:

                      25      Printed Name:

                      26      Signature:

                      27
                      28
LITTLER MENDELSON P.C.
                              STIPULATED PROTECTIVE
                                                                          17
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
                              ORDER                                                               2:20-CV-05758-CBM-PJW
